Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149141-2(40)                                                                                              Brian K. Zahra
  (41)(42)(43)                                                                                      Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  In re
  RAYOLA A. BANFIELD IRREVOCABLE                                    SC: 149141
  TRUST                                                             COA: 321204
                                                                    Livingston
                                                                     Probate Ct: 2013-014446-TV
  _________________________________________/
  In re
  RAYOLA A. BANFIELD REVOCABLE                                      SC: 149142
  LIVING TRUST                                                      COA: 321206
                                                                    Livingston
                                                                     Probate Ct: 2013-014447-TV
  _________________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The motion for reconsideration of this Court’s April 30, 2014 order is considered, and it
  is DENIED, because it does not appear that the order was entered erroneously. The
  motion to intervene is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2014
          d0520
                                                                               Clerk